THE COURT.
This is an appeal from a judgment in a suit to quiet title.
This appeal presents the identical questions involved in the case of Letteau v. Dumas, ante, p. 230 [278 Pac. 459], in which an opinion of this- court was this day rendered and filed. These cases were consolidated for the purpose of trial, and the evidence of both cases is presented in the same transcript.
Upon the authority of Letteau v. Damas, supra, the judgment is reversed and the trial court is directed to enter judgment for the plaintiff as prayed in the complaint.
A petition for a rehearing of. this cause was denied by the District Court of Appeal on June 28, 1929, and a petition by respondent to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on July 25, 1929.
Langdon, J., dissented.